                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 JAMES LEE HOOKER,

                         Plaintiff,

                   v.                      CAUSE NO.: 3:18-CV-794-RLM-MGG

 JACOB KOCH, ATLEY PRICE, and
 JOHN ESPAR,

                         Defendants.

                             OPINION AND ORDER

      James Lee Hooker, a prisoner without a lawyer, filed a complaint against

three defendants. “A document filed pro se is to be liberally construed, and a pro

se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted). The court must

review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C.

§ 1915A.

      Two of these defendants are immune from suit. Prosecuting Attorney John

Espar and Deputy Prosecutor Atley Price are alleged to violated Mr. Hooker’s

rights by charging him with multiple crimes despite having insufficient evidence.

“[I]n initiating a prosecution and in presenting the State’s case, the prosecutor

is immune from a civil suit for damages under § 1983.” Imbler v. Pachtman, 424

U.S. 409,431 (1976). See also Smith v. Power, 346 F.3d 740, 742 (7th Cir. 2003)
(“Absolute immunity shields prosecutors even if they act maliciously,

unreasonably, without probable cause, or even on the basis of false testimony or

evidence.” (quotation marks and citation omitted)). Though Mr. Hooker also

seeks his release from jail, “habeas corpus is the exclusive remedy for a state

prisoner who challenges the fact or duration of his confinement . . ..” Heck v.

Humphrey , 512 U.S. 477, 481 (1994).

      Mr. Hooker also names Detective Jacob Koch as a defendant. It appears

Detective Koch was involved with investigating and arresting Mr. Hooker, but it

is unclear what Mr. Hooker believes Detective Koch did that violated his rights

since it was the prosecutors who filed charges against him. Therefore this

complaint does not state a claim upon which relief can be granted. Nevertheless,

if Mr. Hooker has additional facts and allegations to make about Detective Koch,

he may file an amended complaint. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th

Cir. 2013).

      For these reasons, the court:

      (1) DIRECTS the clerk to place this cause number on a blank Prisoner

Complaint (INND Rev. 8/16) form and send it to James Lee Hooker; and

      (2) GRANTS James Lee Hooker until January 10, 2019, to file an amended

complaint on that form.

      If Mr. Hooker doesn’t respond by the deadline, this case will be dismissed

pursuant to 28 U.S.C. § 1915A because two of the defendants are immune from

suit and he has not stated a claim against the third defendant.

      SO ORDERED on December 11, 2018



                                       2
    /s/ Robert L. Miller, Jr.
    JUDGE
    UNITED STATES DISTRICT COURT




3
